DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s oral election without traverse of Invention I, claims 1-13, was made on 11/1/2022.  After further consideration, the oral restriction requirement has been withdrawn.  Claims 1-20 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  An oxygen atom is missing in each of the glucose units.  The phrases “substantially immiscible” and “sufficient shear” need to be defined.

Allowable Subject Matter

6.	Claims 1-20 are allowable when the above rejection is overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Lin et al. (US 2019/0135991).
	Lin et al. disclose a composite particle comprising: a) a porous polymeric core particle; b) a curing agent and/or a curing catalyst for an epoxy resin positioned within the porous polymeric core particle but not covalently bound to the porous polymeric core particle; and c) a coating layer around the porous polymeric core particle, wherein the coating layer comprises a fluorinated polymer (claim 1).
	Thus, Lin et al. do not teach or fairly suggest the claimed particulate composition comprising: a plurality of thermoplastic particulates comprising a thermoplastic polymer, and a plurality of polymer nanoparticles disposed upon an outer surface of the thermoplastic particulates, the polymer nanoparticles comprising a crosslinked fluorinated polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762